DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the present application, claims 1-5 are pending. Claims 6-20 are withdrawn. 
Election/Restrictions
Applicant’s election without traverse of Species I as applied to Figs. 2A-2D, in the reply filed on 07/18/2022  is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "opening" in line 2.  Claim 1 line 1 also recites the limitation “a distally-facing opening.” Therefore it is unclear whether the limitation of “opening” in line 2 is a new opening or referring back to the limitation in line 1 stating “a distally-facing opening.” It is suggested to amend the limitation “opening” to state, “the distally-facing opening.” Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Teruo Ouchi (US 4436087) hereinafter Ouchi.
Regarding claim 1, Ouchi discloses a device (abstract), comprising: a shaft (Fig. 2) having a distal end (Fig. 2 near reference number 7) and a lumen (Fig. 2 insertion passage 2), the lumen (Fig. 2 insertion passage 2) terminating in a distally-facing opening (Fig. 2 near reference number 4), wherein an instrument (Fig. 2 pipe 1) is extendable through the lumen (Fig. 2 insertion passage 2) and out of opening (Fig. 2 near reference number 4); and an elevator (Fig. 3) for engaging the instrument (Fig. 2 pipe 1), the elevator (Fig. 3) including: an actuator (Fig. 3 pulling string 10 that is connected to manual operating section of the endoscope) extending through at least a portion of the shaft (Fig. 2); and a body (Fig. 3 depressing piece 6 and extension 9) coupled to the actuator (Fig. 3 pulling string 10), wherein a portion of the body (Fig. 2 depressing piece 6) is configured to extend within the lumen (Fig. 2 insertion passage 2) for selectively positioning the instrument (Fig. 2 pipe 1).

Regarding claim 2, the device of claim 1, wherein: the body (Fig. 3 depressing piece 6 and extension 9) includes a first extension (Fig. 3 extension 9), a second extension (Fig. 3 depressing piece 6), and a proximal portion (Fig. 3 near reference number 6) connecting the first extension (Fig. 3 extension 9) and the second extension (Fig. 3 depressing piece 6); the actuator (Fig. 3 pulling string 10) is coupled to a distal portion (Fig. 3 near reference number 9) of the first extension (Fig. 3 extension 9); a portion of the second extension (Fig. 2 depressing piece 6) is configured to move within the lumen (Fig. 2 insertion passage 2) when the actuator (Fig. 3 pulling string 10) is moved proximally; and the portion of the second extension (Fig. 2 depressing piece 6) is configured to move out of the lumen (Fig. 2 insertion passage 2) when the actuator (Fig. 3 pulling string 10) is moved distally (Fig. 3 arrows and [column 4 lines 49-58).

Regarding claim 3, the device of claim 2, wherein a longitudinal axis of the first extension (Fig. 3 extension 9) is transverse to a longitudinal axis of the second extension (Fig. 3 depressing piece 6, see illustration below.) 

    PNG
    media_image1.png
    257
    712
    media_image1.png
    Greyscale


Regarding claim 4, the device of claim 2, wherein the second extension (Fig. 11 depressing piece 6) has a U-shaped body surface (Fig. 11 flow-course guide groove) for engaging the instrument (Fig 2 pipe 1).

Regarding claim 5, the device of claim 2, wherein the body (Fig. 3 depressing piece 6 and extension 9)  rotates about an axis (Fig. 3 see arrows) positioned within the proximal portion (Fig. 3 near reference number 6) when the actuator  (Fig. 3 pulling string 10) is moved proximally or distally (Fig. 3 see arrows).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795